UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-37506 MSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) MARYLAND 34-1981437 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (908) 647-4000 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: May 16, 2016: $0.01 par value common stock 5,953,423 shares outstanding MSB FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition at March 31, 2016 and December 31, 2015 2 Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2016 and 2015 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2: Management’s Discussion and Analysis of 26 Financial Condition and Results of Operations Item 3: Quantitative and Qualitative Disclosures About Market Risk 32 Item 4: Controls and Procedures 32 PART II - OTHER INFORMATION Item 1: Legal Proceedings 32 Item 1A: Risk Factors 32 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3: Defaults Upon Senior Securities 32 Item 4: Mine Safety Disclosures 32 Item 5: Other Information 32 Item 6: Exhibits 33 SIGNATURES 34 CERTIFICATIONS ITEM 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) MSB FINANCIAL CORP. AND SUBSIDARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, December 31, (Dollars in thousands, except per share amounts) Cash and due from banks $ $ Interest-earning demand deposits with banks Cash and Cash Equivalents Securities held to maturity (fair value of $74,219 and $78,400, respectively) Loans receivable, net of allowance for loan losses of $3,671 and $3,602, respectively Premises and equipment Federal Home Loan Bank of New York stock, at cost Bank owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Advances from Federal Home Loan Bank of New York Advance payments by borrowers for taxes and insurance Other liabilities Total Liabilities Stockholders’ Equity Preferred stock, par value $0.01; 1,000,000 shares authorized; no shares issued or outstanding - - Common stock, par value $0.01; 49,000,000 shares authorized; 5,953,423 issued and outstanding 59 59 Paid-in capital Retained earnings Unallocated common stock held by ESOP (209,518 and 212,242 shares, respectively) ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to unaudited consolidated financial statements. 2 MSB FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three months ended March 31, (Dollars in thousands, except per share amounts) Interest Income: Loans receivable, including fees $ $ Securities held to maturity Other 29 22 Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision (Credit) for Loan Losses ) Net Interest Income after Provision (Credit) for Loan Losses Non-Interest Income Fees and service charges 73 84 Income from bank owned life insurance 56 53 Other 12 26 Total Non-Interest Income Non-Interest Expenses Salaries and employee benefits Directors compensation Occupancy and equipment Service bureau fees Advertising 11 30 FDIC assessment 71 71 Professional services Other Total Non-Interest Expenses Income before Income Taxes Income Tax Expense 76 Net Income $ $ Earnings per share (2015 amounts restated): Basic $ $ Diluted $ $ See notes to unaudited consolidated financial statements. 3 Consolidated Statements of Comprehensive Income – (Continued) Three months ended March 31, (Dollars in thousands, except per share amounts) Other comprehensive income (loss), net of tax Defined benefit pension plans: Reclassification adjustment for prior service cost included in net income, net of tax of $2 and $3, respectively $
